          Case 1:17-cr-00215-RBK Document 21 Filed 05/20/20 Page 1 of 3 PageID: 103

                                      UNITED STATES DISTRICT COURT
                                                PROBATION OFFICE
                                          DISTRICT OF NEW JERSEY
    SUSAN M. SMALLEY, ESQ.                                                                   Mailing Address:
   CHIEF U.S. PROBATION OFFICER
                                                    May 19, 2020                            50 WALNUT STREET
        STEVEN ALFREY                                                                           ROOM1001
 SUPERVISING U.S. PROBATION OFFICER                                                          NEWARK, NJ 07102

CORNERSTONE COMMERCE CENTER                                                                 www.njp.uscourts.gov
    1201 NEW ROAD, SUITE 171
           LINWOOD,NJ
           (609) 867-7110
         FAX: (609) 867-7118




         Honorable Robert B. Kugler
         Senior United States District Judge
         One John F. Gerry Plaza
         Fourth & Cooper Streets
         Camden; New Jersey 08101

         RE: McGrath, Robert Sr.
         DKT NO: 17-00215-001
         REPORT ON OFFENDER UNDER SUPERVISION

         Dear Judge Kugler:

         The purpose of this correspondence is to submit a Report on Offender Under Supervision
         (Probation Form 12A), outlining certain non-compliance for Your Honor's review.

         On December 18, 2017, Robert McGrath Sr. was sentenced by Your Honor for the charge of
         Conspiracy to Commit Health Care Fraud, to a 30 month term of imprisonment and3 year term of
         Supervised Release, with special conditions of financial disclosure, occupational restrictions, self-
         employment/business disclosure, and new debt restrictions. He was also ordered t<,> pay a $100
         special assessment fee and $890,000 in restitution at a rate of no less than $400 per month.

         We are respectfully requesting via the attached Probation Form 12A that Your Honor provide a
         modification to the offender's monthly restitution payment Should Your Honor prefer an
         alternative course of action, please advise. We remain available should you wish to discuss this
         matter further. The undersigned officer can be reached at (973) 715-6981.

                                                               Respectfully submitted,

                                                               S_(JSAN M. SMALLEY, Chief.
                                                               U.S. Probation Officer

                                                                t?~ e,zede/u
                                                               By: Bethany Crede
                                                                   U.S. Probation Officer

         /be
         Attachment
  Case 1:17-cr-00215-RBK Document 21 Filed 05/20/20 Page 2 of 3 PageID: 104

PROB 12A
(7/93)

                                  United States District Court
                                                     for
                                        District of New Jersey
                            Report on Offender Under Supervision
Name of Offender: Robert Claude McGrath, Sr.                                               Cr.: 17-00215-001
                                                                                          PACTS #: 3632273

Name of Sentencing Judicial Officer:      THE HONORABLE ROBERT B. KUGLER
                                          SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 12/18/2017

Original Offense:     Conspiracy To Commit Health Care Fraud

Original Sentence: 30 months imprisonment, 36 months supervised release

Special Conditions: Financial Disclosure, No New Debt/Credit, Self-Employment/Business Disclosure,
Restitution - Money, Employment Requirements/Restrictions, Special Assessment

Type of Supervision: Supervised Release                           Date Supervision Commenced: 05/15/2020

                                   NONCOM];>LIANCE SUMMARY

 The offender has not complied with the following condition(s) of supervision:

· Violation Number     Nature of Noncompliance

   1                    The offender has violated the mandatory supervision condition which states
                        'The defendant shall make restitution in the amount of $890,000. The
                        restitution is due immediately, in the event the entire restitution is not paid
                        prior to the commencement of supervision, the defendant shall satisfy the
                        amount due in monthly installments of no less than $400 to commence 30
                        days after the release from confinement'
                        The offender has paid his $100 special assessment fee and $8,975 towards his
                        restitution. Unfortunately, he had surgery last month and is not yet cleared to
                        work by his doctors, therefore, he will not be able to pay the $400 per month as
                        his conditions requires.


 U.S. Probation Officer Action:

 The offender has begun his term of supervision and advised the undersigned officer that he is not working
 due to a recent back/neck surgery, and unable to pay his restitution at the current rate ofno less than $400
 per month.

 We are requesting that the offender's restitution be modified at a rate of $25 pet month, so that the offender
 can pay his restitution consistently. The offender did advise that once he is able to start working regularly,
 he will likely pay more than $25 per month so that he can pay down his restitution at a faster rate.
    Case 1:17-cr-00215-RBK Document 21 Filed 05/20/20 Page 3 of 3 PageID: 105

                                                                                        Prob 12A-page2
                                                                               Robert Claude McGrath, Sr.

                                                                Respectfully submitted,




                                                                 By: Bethany Crede
                                                                      U.S. Probation Officer
                                                                 Date: 05/19/2020

Please check a box below to indicate the Court's direction regarding action to be taken in this case:

     No Formal Court Action to be Taken at This Time
D    Submit a Request for Modifying the Conditions or Term of Supervision
     Submit a Request for Warrant or Summons
~onthly Restitution Payment reduced to $25 (as recommended by the Probation Office)



                                                                Signature of Judicial Officer




                                                                            Date
